UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q þ Quarterly Report Pursuant tot §13 or §15(d) of the Securities and Exchange Act of 1934, as amended For the Quarterly Period Ended:30 September2011 o Transition Report Pursuant to §13 or §15(d) of the Securities Exchange Act of 1934, as amended For the transition period from to Commission file number: 000-27831 SUNGAME CORPORATION (Exact name of registrant as specified in its charter) Delaware **-***** (State or other jurisdiction of incorporation or organization) (IRS Employee Identification No.) 3091 West Tompkins Avenue, Las Vegas, Nevada (Address of principal executive offices) (Zip Code) Registrant's telephone number: (310) 666-0051 Indicate by check mark whether registrant (1) has filed all reports required to be filed by §13 or §15(d) of the Securities and Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filings for the past 90 days:þ Yeso No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every interactive data file required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceeding 2 months (or for such shorter period that the registrant was required to submit and post such files). þ Yeso No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a small reporting company. See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated filer o Accelerated Filer o Non-Accelerated Filer o (do not check if a smaller reporting company) Smaller reporting Company þ Indicate by check mark if the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act): o Yesþ No The number of shares of common stock as of 30 September2011:177,575,014 issued, 250,000 outstanding Table of Contents SUNGAME CORPORATION For The Quarterly Period Ended September30, 2011 TABLE OF CONTENTS Page PART 1 – FINANCIAL INFORMATION Item 1. Financial Statements 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operation 10 Item 3. Quantitative and Qualitative Disclosures about Market Risk 18 Item 4. Controls and Procedures 18 PART II – OTHER INFORMATION Item 1. Legal Proceedings 19 Item 1A. Risk Factors 19 Item 2. Unregistered Sales Of Equity Securities And Use Of Proceeds 19 Item 3. Defaults Upon Senior Securities 19 Item 4. (Removed and Reserved) 19 Item 5. Other Information 19 Item 6. Exhibits 19 SIGNATURES 19 THIS REPORT CONTAINS FORWARD-LOOKING STATEMENTS THAT INVOLVE RISKS AND UNCERTAINTIES.SUCH STATEMENTS ARE BASED ON CURRENT EXPECTATIONS, ASSUMPTIONS, ESTIMATES AND PROJECTIONS ABOUT THE COMPANY AND ITS INDUSTRY.FORWARD-LOOKING STATEMENTS ARE SUBJECT TO KNOWN AND UNKNOWN RISKS, UNCERTAINTIES AND OTHER FACTORS THAT MAY CAUSE ACTUAL RESULTS, LEVELS OF ACTIVITY, PERFORMANCE, ACHIEVEMENTS AND PROSPECTS TO BE MATERIALLY DIFFERENT FROM THOSE EXPRESSED OR IMPLIED BY SUCH FORWARD-LOOKING STATEMENTS.THE COMPANY UNDERTAKES NO OBLIGATION TO UPDATE PUBLICLY ANY FORWARD-LOOKING STATEMENTS FOR ANY REASON EVEN IF
